DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on January 7, 2021 has been entered.  Claims 1-20 have been amended.  As such, Claims 1-20 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Claims 1 and 19 have been amended to recite that a depth of the material has been removed after exposure to a laser such that the cross-section of the warp of the garment is flattened compared to its previous round cross-section.  The Office acknowledges that support for this limitation is implicitly found in Figures 4 through 7 of the application, as originally filed.  However, the Specification does not possess any written support of the limitation.  The Specification should be amended to include verbiage imposed into the claims.  Such an amendment should find support in the drawings as filed, for example, by parroting the language added to the claims; however, no new matter should be added.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 has been amended to recite “a plurality of sample garments” in combination with “a target garment” and “an existing garment.”  Independent Claim 19 has been amended to recite “a target garment” in combination with “an existing garment.”  Support for these combination of limitations is not recited in the Specification, as originally filed.  The Specification does not mention the phrase “target garment” and, as such, the Specification does not adequately describe the limitation.  As such, Claims 1-20 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the depth of material that has been removed” in line 10.  Claim 19 recites the same limitation in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim mentions the depth of the material, nor the removal of any portion of it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,090,158 to McLaughlin (“McLaughlin”) in view of International Publication No. WO 01/25824 to Costin et al. (“Costin”) and U.S. Zhu et al., “Generative Visual Manipulation on the Natural Image Manifold,” October 22, 2016, submitted in Information .
With regard to Claims 1, 19, and 20, McLaughlin discloses a garment, such as a pair jeans, manufactured from a plurality of panels that have natural, localized fading using workpieces that have been finished before sewing.  See, e.g., Abstract, column 1, lines 11-29, column 2, lines 45-58, entire document.  The fabric panels are sewn together after the finishing process has been completed.  Column 2, line 59 – column 3, line 1.  McLaughlin teaches that the pattern is provided using a laser.  Column 8, line 51 – column 9, line 7.  McLaughlin does not disclose using an existing garment made from a second material that is different from the garment prior to the garment being treated with a laser.  Nonetheless, such features are known in the art.  Costin is also related to processing denim material with a laser to provide multiple worn looks.  See, e.g., Abstract, entire document.  Costin teaches that an existing garment can be examined to determine its pattern, then the pattern on the existing garment can be formed onto the target garment using a laser.  See, e.g., Claims 14-16.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize an existing garment with an existing pattern to form a pattern on a target garment in the invention of McLaughlin since Costin teaches that such a technique is well known and can be employed to provide favorable design.  With regard to the limitation of the cross-section of the fiber being flattened, such a feature would be inherent to the use of a laser on a fiber.  McLaughlin discloses that the pattern to be applied duplicates an abraded, faded, or worn pattern.  Abstract.  As such, abrading the fibers of the denim would inherently degrade the rounded surface of the fiber during the laser treatment.  With regards to the plurality of sample garments, such a feature is also inherent to McLaughlin and Costin because the intention of references is to mass produce jeans.  As such, a multitude of garments would be created In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, Applicant’s Specification states that “[t]his model is used to generate the laser input file from an image of the existing garment with the finishing pattern.  With this laser input file, a laser can re-create the wear pattern from the existing garment onto a new garment.”  Paragraph [0008] (emphasis added).  As such, while the methodology of pattern generation may or may not be novel or inventive, the actual final product which is being examined in this application is the garment itself, and it is clear that the claimed garment is being provided with a pattern already known to be used in the prior art.  As such, the evidence of record suggests that the claimed garment product is the same or obvious from the prior art, although made in accordance with a different manufacturing method, rendering the claim unpatentable for that reasons set forth in M.P.E.P. 2113.  Additionally, Zhu teaches that generative adversarial networking technique, in regards to laser ablation, is well known.  As such, the laser inputting steps are obvious to provide in order to provide a desired finishing pattern.  With regard to Claim 5, McLaughlin See, e.g., Abstract, entire document.  Kunitou teaches that denim cloth comprises indigo dyed cotton present in a woven construction with warp and weft threads.  Paragraph [0032].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use a woven fabric panel comprising dyed warp cotton yarns in the garment of McLaughlin in order to utilize a denim material known to be suitable for use in creating patterned jeans, as shown to be known by Kunitou.  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Costin, Zhu, and Kunitou as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0000057 to Shoots (“Shoots”).
See, e.g., Abstract, entire document.  Shoots teaches that denim fabric is conventionally created by ring-dying using indigo dye.  Abstract and paragraph [0004].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use ring-dyed fabric for the denim panels disclosed by the combination of McLaughlin with Kunitou in order to utilize a common denim product for ease of manufacture, as shown to be known by Shoots.  With regard to Claim 4, Shoots teaches that the weft yarns can be undyed cotton to create a visual effect.  Paragraphs [0002] and [0003].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use an undyed weft yarn for the denim panels disclosed by the combination of McLaughlin with Kunitou in order to provide a known visual effect, as shown to be known by Shoots.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Costin, Zhu, and Kunitou as applied to claim 1 above, and further in view of MakeYourOwnJeans, “Comparing the Different Fade Types for Denim,” available at https://www.makeyourownjeans.com/blog/comparing-the-different-fade-types-for-denim/, published on November 10, 2015 (“MakeYourOwnJeans”).
The combination of McLaughlin with Kunitou does not describe patterning over two or more panels or specific pattern types.  However, such patterning is now known and is in high demand.  MakeYourOwnJeans is related to faded denim types that are popular with both men and women.  MakeYourOwnJeans teaches that popular patterns include honeycombs, whiskers, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  To the extent that the arguments may still apply to the new rejection above, then those arguments are addressed below.
Applicant argues that McLaughlin does not show the feature of the cross-section of the warp having a flattened shape after lasering.  The Examiner disagrees.  McLaughlin teaches that laser abrades the denim fabric.  Such abrasion would not be possible but for deformation of the fiber.  That is the point of using a laser, as it is not readily clear how else the laser would function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/          Primary Examiner, Art Unit 1789